UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4233



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERRANCE J. ADAMS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-285)


Submitted:   June 27, 2005                 Decided:   July 25, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Richmond, Virginia, for Appellant.      Paul J.
McNulty, United States Attorney, Peter S. Duffey, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, Terrance J. Adams was convicted

of possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1) (2000).     At sentencing, the district court

determined by a preponderance of the evidence that Adams possessed

the firearm in connection with another felony offense and applied

enhancements based on facts not established by the jury’s verdict.

Adams was sentenced to the statutory maximum of 120 months in

prison followed by three years of supervised release.

           On appeal, Adams does not challenge his conviction but

contends the district court committed Sixth Amendment error under

Blakely v. Washington, 124 S. Ct. 2531 (2004), and United States v.

Booker, 125 S. Ct. 738 (2005), at sentencing “by increasing the

guideline range under a mandatory Guidelines system based upon

facts not found by the jury beyond a reasonable doubt at trial.”

Because Adams did not object to his sentence in the district court

based on Blakely or Booker, we review for plain error.      United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).      While we

affirm Adams’s conviction, we vacate his sentence because it was

greater than that authorized by the facts established by the jury’s

verdict, and we remand the case for resentencing in accordance with

Booker.*


     *
      Just as we noted in Hughes, 401 F.3d at 545 n.4, “[w]e of
course offer no criticism of the district judge, who followed the
law and procedure in effect at the time” of Adams’s sentencing.

                               - 2 -
           Although     the   sentencing     guidelines       are   no    longer

mandatory, Booker makes clear that a sentencing court must still

“consult   [the]    Guidelines    and    take    them   into    account      when

sentencing.”      125 S. Ct. at 767.       On remand, the district court

should first determine the appropriate sentencing range under the

guidelines,    making   all   factual    findings   appropriate        for   that

determination.      See Hughes, 401 F.3d at 546.          The court should

consider   this    sentencing    range   along   with   the    other     factors

described in 18 U.S.C. § 3553(a) (2000) and then impose a sentence.

Id. If that sentence falls outside the guidelines range, the court

should explain its reasons for the departure as required by 18

U.S.C. § 3553(c)(2) (2000).       Id.    The sentence must be “within the

statutorily prescribed range and . . . reasonable.” Id. at 546-47.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                       AFFIRMED IN PART;
                                            VACATED AND REMANDED IN PART




See generally Johnson v. United States, 520 U.S. 461, 468 (1997)
(stating an error is “plain” if “the law at the time of trial was
settled and clearly contrary to the law at the time of appeal”).

                                   - 3 -